Dear Representative Treadway:
This letter is in response to your question asking:
         If the fire fighting equipment of the Lemay Fire District is called to the St. Louis Metropolitan Sewer District, in response to a fire alarm, may the fire protection district charge Metropolitan Sewer District, a tax exempt political subdivision, for the fire fighting services rendered?
It is our understanding that the Lemay Fire Protection District is located in St. Louis County. The special statutes applicable to St. Louis County fire protection districts are Sections 321.650 to 321.690, RSMo 1978 and Supp. 1982. The statutory provision enumerating the powers of fire protection districts in first class counties is Section 321.600, RSMo Supp. 1982. Cf. Section321.220, RSMo Supp. 1982 (enumerating the powers of fire protection districts generally). None of these statutes authorize fire protection districts to charge fees for fire protection services. We do note that Section 321.226.1, RSMo Supp. 1982, authorizes any fire protection district which is authorized to provide emergency ambulance service to assess and collect a fee for such service. In prior opinion letters this office has found the charging of fire protection district fees authorized only under Section 321.226, RSMo. Opinion Letter No. 170, Steinmetz, 1981; Opinion Letter No. 141, Nilges, 1980; Opinion Letter No. 139, Melton, 1979, copies enclosed. Therefore, this office concludes that the Lemay Fire Protection District is not authorized to charge the Metropolitan Sewer District a fee for fire protection services.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Opinion Letter No. 170, Steinmetz, 1981 Opinion Letter No. 141, Nilges, 1980 Opinion Letter No. 139, Melton, 1979